Citation Nr: 0904752	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left inguinal 
hernia.

2.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus and 
herbicide exposure.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to type II diabetes 
mellitus.

4.  Entitlement to service connection for bilateral 
hypertensive retinopathy, to include as secondary to 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974 
and from December 2002 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Columbia, 
South Carolina Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in December 2008.  A 
transcript of that hearing has been associated with the 
claims file.

In February 2007 and December 2008 written statements, the 
Veteran expressly withdrew the appeal on his claims of 
entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee, service 
connection for a scar, due to kidney removal, service 
connection for degenerative joint disease of the left knee, 
service connection for a small ossicle of interphalangeal 
joint of the right first toe and service connection for a 
right nephrectomy, status post kidney cancer, as a result of 
exposure to herbicides.  Therefore, these issues are no 
longer before the Board.  38 C.F.R. § 20.204 (2008).  

The issues of service connection for post-traumatic stress 
disorder, service connection for degenerative joint disease 
of the left and right shoulders, service connection for right 
lower extremity radiculopathy and entitlement to a total 
rating based on individual unemployabilty were granted by a 
February 2007 rating decision, constituting a full grant of 
the benefits sought on appeal.  As such, these issues are not 
in appellate status before the Board.

The Board notes that the Veteran also filed a notice of 
disagreement in November 2007 which disagreed with the denial 
of service connection for bilateral hearing loss.  The Board 
notes however, that as service connection for bilateral 
hearing loss was granted in March 2006 and assigned a zero 
percent rating, this statement constitutes a new claim for a 
compensable rating for bilateral hearing loss.  As this 
additional claim has not been adjudicated by the RO, it is 
not in appellate status and is therefore referred to the RO 
for appropriate development and consideration.

The issues of service connection for a left inguinal hernia, 
service connection for hypertension, to include as secondary 
to type II diabetes mellitus and herbicide exposure, and 
service connection for bilateral hypertensive retinopathy 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for type II diabetes 
mellitus, currently evaluated as 20 percent disabling.

2.  Erectile dysfunction did not originate in service and it 
is not related to any incident of service.

3.  The Veteran's current erectile dysfunction is not 
directly related to his service-connected type II diabetes 
mellitus.




CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by 
active service nor is it proximately due to, or the result 
of, a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the Veteran was 
provided notice of the VCAA in May 2005, prior to the initial 
adjudication of his claims in the June 2006 rating decision 
at issue.  Additional VCAA letters were sent to the Veteran 
in November 2005, December 2005, January 2006 and March 2006.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the Veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the Veteran received Dingess notice in 
March 2006 and April 2004, pertaining to the downstream 
disability rating and effective date elements of his claims.

Following several requests for service records in July 2005 
and August 2005, in January 2006, the RO made a formal 
finding on the unavailability of service treatment records.  
In this regard RO found that the service treatment records 
were unavailable for review for the period in which the 
Veteran reported active duty from December 2002 to December 
2004 and the Veteran was thereafter notified.  The Board 
notes that subsequently such service treatment records have 
been associated with the file.  

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records 
including service treatment reports submitted by the Veteran, 
private medical records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative, etc.).  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
erectile dysfunction is related to his active service.  

Service treatment reports are absent of any treatment for 
erectile dysfunction and no erectile dysfunction problems 
were reported upon separation from either period of active 
duty.

VA outpatient treatment reports from July 1999 to September 
2007 reflect the Veteran's active problems included erectile 
dysfunction.

A May 2005 VA examination noted the Veteran had erectile 
dysfunction most likely due to neurologic disease.  The 
Veteran also reported that increased weight gain and pain had 
a major effect on sexual function.  

In a February 2006 VA examination, the Veteran was diagnosed 
with erectile dysfunction.  While the examiner noted that the 
systemic diseases which could affect sexual function include 
diabetes mellitus, type II, hypertension and adjustment 
disorder with depressed mood and mixed anxiety, he concluded 
that the cause was a likely combination of pre-morbid 
conditions and medications.  

In a May 2007 VA examination, the examiner addressed whether 
the Veteran's erectile dysfunction was secondary to 
medication taken for his multiple service-connected 
conditions or diabetes mellitus.  The examiner concluded the 
causes of the Veteran's erectile dysfunction were 
multifactorial with diabetes mellitus and testosterone 
deficiency both contributing to a degree, however the 
examiner believed the Veteran's musculoskeletal pain was a 
more prominent cause of his erectile dysfunction than 
diabetes mellitus.

Having carefully reviewed the record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for erectile dysfunction.  The 
Board acknowledges that while the Veteran has a current 
disability, as concluded above in the multiple VA 
examinations, there is no medical evidence of erectile 
dysfunction in service or a nexus between his active service 
and the current disability.  Moreover, there is no evidence 
which links his current disability to a service-connected 
condition.  In this regard, the Board notes the opinion of 
the May 2007 VA examiner finding that while diabetes mellitus 
contributed to erectile dysfunction to a degree, a more 
prominent cause was his musculoskeletal pain.  Moreover, the 
veteran has not submitted competent medical evidence of a 
relationship between his current erectile dysfunction and his 
active service or competent medical evidence of a 
relationship between his current erectile dysfunction and a 
service-connected disability.  Thus, the preponderance of the 
evidence does not support the claim for service connection 
for erectile dysfunction.

The Board acknowledges the Veteran's statements, that his 
current disability is related to his active service.  
Although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Service connection for erectile dysfunction is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for a left inguinal hernia, hypertension, 
to include as secondary to type II diabetes mellitus and 
herbicide exposure, and bilateral hypertensive retinopathy, 
to include as secondary to hypertension.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  

In statements and testimony presented throughout the duration 
of the appeal the Veteran contends that he was treated for a 
left inguinal hernia while on active duty.  He testified in a 
December 2008 video conference hearing that he still has pain 
from the hernia as well as limited motion in his groin and 
left leg area.

Service treatment reports reflect the Veteran was treated for 
a left inguinal hernia in 1997, prior to his active service 
from December 2002 to December 2004.  A June 2004 report of 
medical history notes a history of treatment for a hernia.  A 
service treatment report from June 2004 notes a left inguinal 
hernia in 1997 with no treatment although occasional symptoms 
were reported.  A July 2004 service treatment report reflects 
that the Veteran reported a small left inguinal hernia since 
1997 for which he had no treatment, however he did report 
occasional mild symptoms while lifting heavy weight.  

VA outpatient treatment reports from July 1999 to September 
2007 reflect no treatment for a left inguinal hernia at any 
time during this period.  In a December 2005 VA examination, 
the Veteran reported his left inguinal hernia bothered him an 
average of four to five times a year and was aggravated by 
heavy lifting or other straining or strenuous activity.  The 
examiner was unable to perform a physical examination due to 
severe pain and diagnosed the Veteran with a left inguinal 
hernia an concluded that it significantly affected day to day 
activity when it became aggravated approximately every other 
month.  

In considering treatment for a left inguinal hernia prior to 
active service, complaints of occasional symptoms of a left 
inguinal hernia during active service, a currently diagnosed 
disability and the Veteran's contentions of a continuity of 
symptoms following service, a VA examination is necessary to 
obtain an opinion as to whether the Veteran's current left 
inguinal hernia was related to or aggravated by his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).  

The Veteran argues that his current hypertension was due to 
type II diabetes mellitus and to herbicide exposure, namely 
Agent Orange.  As the Veteran served in Vietnam during the 
Vietnam era, exposure to herbicides is presumed.  However, 
the Board notes that service connection is not warranted for 
hypertension under current VA law for presumptive purposes as 
a hypertension is not one of diseases which has been deemed 
to be associated with herbicide exposure.  See 38 C.F.R. §§ 
3.307, 3.309 (a)(6).  Notwithstanding this inapplicable 
presumption the Board finds that additional development is 
necessary for the issue of service connection for 
hypertension on a direct basis and as secondary to the 
Veteran's service-connected type II diabetes mellitus.

The Veteran testified during a December 2008 video conference 
hearing that his current hypertension was first diagnosed in 
1993, after which, he referred to the VA for treatment and 
had been treated for hypertension at the VA since that time.  

Service treatment reports reflect that the Veteran was 
initially diagnosed with hypertension in 1994, prior to his 
period of active service from December 2002 to December 2004.  
A June 2004 report of medical history noted a history of 
hypertension.  A June 2004 report of medical examination 
noted hypertension although it was not found to be 
disqualifying.  In a July 2004 service treatment report, the 
Veteran reported having hypertension since 1994 which was 
being controlled on medications at this time.  

VA outpatient treatment reports from July 1999 to September 
2007 reflect that the Veteran was treated for and diagnosed 
with high blood pressure and hypertension.  A May 2005 VA 
examination reported that the Veteran's current hypertension 
was progressively worse, although it was controlled by 
medication.  A December 2005 VA examination for type II 
diabetes mellitus noted the Veteran's diabetes mellitus did 
not appear to have any cardiovascular involvement based on a 
history and physical examination.  

As there is evidence of treatment for hypertension prior to 
active service, treatment for hypertension during active 
service, a currently diagnosed hypertension disability and 
the Veteran's contentions of a continuity of symptoms 
following service, a VA examination is necessary to obtain an 
opinion as to whether the Veteran's current hypertension is 
related to or aggravated by his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  As 
the Veteran is also service connected for type II diabetes 
mellitus, the VA examiner should also furnish an opinion as 
to whether veteran's current hypertension is related to his 
service-connected type II diabetes mellitus.

Finally, as the issue of a hypertension is being remanded for 
further development, the issue of bilateral hypertensive 
retinopathy, to include as secondary to hypertension, should 
also be remanded for a VA examination to determine whether 
the Veteran's bilateral hypertensive retinopathy is related 
to his active service or whether it is due to his 
hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for a VA examination, to be 
conducted by an appropriately qualified 
physician, to determine whether the 
Veteran has a left inguinal hernia that 
was caused or aggravated by active 
military service.  The claims folder must 
be made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that the Veteran's current 
left inguinal hernia was caused or 
aggravated (permanently worsened beyond 
normal progression) by the Veteran's 
active service.  If the examiner finds 
that the Veteran's left inguinal hernia 
was aggravated by his military service, 
he/she should quantify the degree of 
aggravation, if possible.  A rationale 
for any opinion must be provided.

2.  The RO/AMC should schedule the 
Veteran for a VA examination, to be 
conducted by an appropriately qualified 
physician, to determine whether the 
Veteran's hypertension was caused or 
aggravated by active military service.  
The claims folder must be made available 
to and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should express 
an opinion as to whether it is more 
likely, less likely, or at least as 
likely as not that the Veteran's current 
hypertension was caused or aggravated 
(permanently worsened beyond normal 
progression) by the Veteran's active 
service.  If the examiner finds that the 
Veteran's hypertension was aggravated by 
his military service, he/she should 
quantify the degree of aggravation, if 
possible.  The examiner should also 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that the Veteran's current 
hypertension was caused by  his service-
connected type II diabetes mellitus.  A 
rationale for any opinion must be 
provided.

3.  The RO/AMC should schedule the 
Veteran for a VA examination, to be 
conducted by an appropriately qualified 
physician, to determine whether the 
Veteran's bilateral hypertensive 
retinopathy was caused or aggravated by 
active military service.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should express an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not that the 
Veteran's current bilateral hypertensive 
retinopathy was caused or aggravated 
(permanently worsened beyond normal 
progression) by the Veteran's active 
service.  The examiner should also 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that the Veteran's current 
bilateral hypertensive retinopathy was 
caused by the his hypertension.  A 
rationale for any opinion must be 
provided.

4.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  The claims for service 
connection should be adjudicated.  If the 
benefits sought on appeal remain denied, 
the Veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


